Dissenting Opinion from Denial of En Banc Reconsideration filed April 2, 2020.




                                       In the

                     Fourteenth Court of Appeals

                               NO. 14-15-00498-CR
                               NO. 14-15-00499-CR

                            SCOTT NILES, Appellant

                                          v.

                       THE STATE OF TEXAS, Appellee

            On Appeal from County Criminal Court at Law No. 14
                           Harris County, Texas
                Trial Court Cause Nos. 2018917 & 2018918

           DISSENTING OPINION FROM DENIAL OF EN BANC
                       RECONSIDERATION

      I join the dissenting opinion from the denial of en banc reconsideration. I write
separately to note that no motions for rehearing were filed in these appeals. Were
they to have been filed, I would have voted to grant rehearing.
                                       /s/       Charles A. Spain
                                                 Justice

En Banc Panel consists of Chief Justice Frost and Justices Christopher, Wise, Jewell,
Bourliot, Zimmerer, Spain, Hassan, and Poissant. (Bourliot, J., dissenting, joined by
Zimmerer, J., Spain, J., Hassan, J.; Spain, J., dissenting).

Publish—Tex. R. App. P. 47.2(b).




                                             2